Citation Nr: 0509190	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-33 908A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
bilateral foot disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
a right wrist disability, to include carpel tunnel syndrome 
(CTS).

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
a psychiatric disorder to include depression and anxiety.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a compensable evaluation for the residuals 
of left patellar dislocation.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty September 1964 to September 
1984.  The veteran's service personnel records reflect that 
she was awarded the Armed Forces Expeditionary medal, a 
Vietnam Campaign medal, and the Vietnam Cross of Gallantry 
with Palm.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1994 and 
June 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In October 2004, the 
claims folder was transferred to the VA Regional Office in 
New Orleans, Louisiana.  

The veteran testified in December 1997 before a member of the 
Board (now Veterans Law Judge) who has since retired.  In 
November 2004, she testified again before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcripts issued following the hearings are of 
record.

This case was previously before the Board in August 1998, 
when it was remanded for clarification and reconstruction of 
the veteran's claims folder, and in September 2004, when it 
was remanded to afford the veteran an opportunity to testify 
before a Veterans Law Judge who, as noted above, would 
participate in the decision on her claims.  In both 
instances, the Board observed that clarification was required 
as to the precise issues on appeal.

The claims file now before the Board appears to be complete 
and to include all service medical records, as well as 
private medical records and VA treatment records submitted by 
the veteran in pursuit of her claims, and obtained by the VA.  

In determining the issues on appeal that are reflected on the 
title page of this decision, the Board notes that the RO 
issued a rating decision in December 1994 in which it denied 
entitlement to service connection for hypertension and 
tuberculosis; declined to reopen the previously denied claims 
for service connection for bilateral foot disability, a right 
wrist disability to include CTS, and a nervous condition; and 
denied a compensable evaluation for the service-connected 
left knee disability.  In May 1995, the veteran filed a 
notice of disagreement as to all issues, requesting a hearing 
before the Board.  Accordingly, the RO issued a statement of 
the case in, June 1995, but only to four of the six issues:  
whether new and material evidence had been submitted to 
reopen the previously denied claim for a bilateral foot 
condition, a right wrist condition, and a nervous condition; 
and entitlement to a compensable evaluation for the service-
connected left knee disability.  A notice of d-disagreement 
was received in May 1995.  The RO issued a statement of the 
case and notification letter on June 2, 1995.  On June 12, 
1995, the veteran re-affirmed her request for a hearing 
before a member of the Board, appearing at the local RO.  As 
this statement indicates the veteran's intention to continue 
her appeal, the Board accepts it as an equivalent to a VA 
Form 9, "Appeal to Board of Veterans' Appeals," and finds 
that she timely perfected her appeal as to the four issues 
listed in the June 1995 statement of the case.

The Board further notes that at the time of the veteran's 
hearing in December 1997, she provided testimony regarding 
the issue of entitlement to service connection for hearing 
loss as secondary to tinnitus.  Thereafter, in September 
1999, the veteran again raised the issue of service 
connection for hearing loss as secondary to tinnitus.  
However, at the time of her hearing in November 2004, the 
veteran testified under oath before the undersigned Veterans 
Law Judge that she no longer desired to pursue issues that 
were not discussed in the hearing testimony.  Inasmuch as the 
veteran provided no testimony regarding service connection 
for hearing loss at the time of the November 2004 hearing, 
this issue, accordingly, will not be addressed herein.

Concerning the claim of service connection for PTSD, the 
veteran submitted an informal claim for PTSD in May 1995, 
which the RO received in the same month, referencing VA 
treatment.  A rating decision was not issued until June 2002, 
when it was denied.  The veteran submitted a notice of 
disagreement in May 2003, in which she also referenced her 
other claimed conditions.  The RO issued a statement of the 
case as to the issue of PTSD in August 2003, to which the 
veteran responded with a VA Form 9, dated in October 2003, 
with an attached statement that articulated her contentions 
concerning PTSD and her other claimed disabilities.  

Hence, the Board has identified the issues on appeal as 
listed on the title page of this decision.

During the November 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified in detail 
concerning her claim for the residuals of urethral dilation 
in service.  She stated that she is currently diagnosed and 
being treated for incontinence, including prescribed 
medications and adult diapers.  In this regard, the Board 
finds that the veteran has submitted a claim to reopen the 
previously denied claim for a genitourinary condition, to 
include continence.  This matter is referred to the RO for 
adjudication.

In addition, the veteran provided testimony as to the issue 
of entitlement to service connection for bilateral tinnitus.  
In this regard, the Board notes in a June 2002 rating 
decision, the RO, inter alia, denied service connection for 
bilateral tinnitus.  The veteran was notified of this 
determination and of her procedural and appellate rights by 
VA letter dated June 24, 2002.  However, she did not initiate 
an appeal within one year of this notification.  The June 
2002 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).  The veteran's testimony 
during the November 2004 hearing on appeal is construed as a 
request to reopen the previously denied claim and, 
accordingly, whether new and material evidence has been 
received to reopen the previously denied claim seeking 
entitlement to service connection for tinnitus is referred to 
the RO for appropriate action.   

The issues of entitlement to service connection for a right 
wrist disability, to include CTS, being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  In a November 2004 hearing before the undersigned 
Veterans Law Judge, and prior to the promulgation of a 
decision in the appeal, the veteran withdrew her appeal 
concerning her claim for a compensable evaluation for the 
service-connected left knee disability. 

2.  In a March 1985 rating, the RO denied service connection 
for a nervous condition.  The appellant was notified by a 
letter dated in April 1985 of her procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period.

3.  The additional evidence received since the March 1985 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for nervous 
condition.

4.  In a September 1988 decision, the Board denied 
entitlement to service connection for a right wrist disorder 
and flat feet.

5.  The additional evidence received since the September 1988 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a right wrist 
disorder and flat feet.     

6.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims of service connection for a 
psychiatric disorder to include depression and anxiety; 
bilateral foot disability; and PTSD addressed in this 
decision.

7.  The medical evidence shows that the veteran has been 
diagnosed with a psychiatric disorder to include depression 
and anxiety, which had its onset during the veteran's active 
service.

8.  The medical evidence shows that the veteran has been 
diagnosed with a bilateral foot disability that has been 
etiologically related to her active service.

9.  The medical evidence shows that the veteran has been 
diagnosed with PTSD that is medically attributed to stressors 
she experienced during her active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to a compensable evaluation for the residuals of 
left patellar dislocation.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2004).

2.  The March 1985 rating decision denying entitlement to 
service connection for nervous condition is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2004).

3.  Evidence received to reopen the claim of entitlement to 
service connection for a nervous condition is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).

4.  The September 1988 Board decision that denied the 
veteran's claims of entitlement to service connection for a 
right wrist disorder and flat feet is final.  38 U.S.C.A. 
§§ 5104, 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

5.  Evidence received to reopen the claim of entitlement to 
service connection for a right wrist disorder and flat feet 
is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

6.  A psychiatric disorder, to include depression and 
anxiety, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

7.  A bilateral foot disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

8.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim for entitlement to a compensable 
evaluation for the left knee disability, the veteran 
submitted a request for hearing before a member of the Board 
(Travel Board hearing) in June 1995, which the Board accepts 
as a substantive appeal, perfecting her appeal as to this 
issue.

However, in November 2004, the veteran testified under oath 
before the undersigned Veterans Law Judge and expressed her 
wish to specifically withdraw her appeal as to any issue she 
did not discuss in the hearing testimony.  A review of the 
hearing transcript reflects that she did not address the 
issue of an increased evaluation for her left knee 
disability.  The transcript has been reduced to writing and 
is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (holding that testimony at a hearing, once reduced to 
writing, can be construed as an NOD).  

As the appellant has withdrawn her appeal as to the issue of 
entitlement to a compensable evaluation for the residuals of 
left patellar dislocation, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, this issue is dismissed.

II.  New and Material

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a nervous condition, a right wrist condition, 
and flat feet was received prior to that date (in October 
1993), those regulatory provisions do not apply.

The Board notes that the veteran submitted additional 
evidence to the Board in November 2004, but did not provide 
waiver of consideration of this evidence by the agency of 
original jurisdiction, as required by the regulations.  See 
38 C.F.R. § 20.1304 (2004).  However, the Board finds it is 
not necessary to remand for consideration by the RO, as it 
may grant the benefits sought on appeal.  No additional 
evidence is required to make a determination as to the issues 
of service connection for a psychiatric disorder, a right 
wrist disorder and bilateral foot disorder, and, hence, any 
failure to comply with VCAA requirements as to these issues 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Concerning the claim for entitlement to service connection 
for a psychiatric disorder, the RO denied this claim in a 
March 1985 rating decision.  In arriving at this decision, it 
was noted that while service medical records showed 
complaints and treatment for anxiety, nervousness, and an 
inability to sleep, these findings were described as 
situational and related to work stress.  The November 1984 VA 
examination report showed that the veteran reported her 
inservice complaints had been job related, and that she had 
filed a sexual harassment claim which she had ultimately won.  
She had not seen a psychiatrist while on active duty, 
although she was prescribed Darvon, which she took as needed.  
She described her nervous condition as fairly good, and 
indicated that she didn't feel the need to see a psychiatrist 
or to take medication for her nervous condition.  The 
examiner diagnosed no psychiatric symptomatology manifested.  
The RO's decision found that there was no psychiatric 
disability manifested at the time of the March 1985 rating 
decision.  Hence, service connection for a nervous condition 
could not be granted.

The veteran's claims seeking entitlement to service 
connection for a right wrist condition and flat feet were 
denied by the Board in a September 1988 decision.  In 
considering the claim for flat feet, the Board found that 
although a report of VA examination conducted from May to 
August 1987 reflected a diagnosis of flat feet, radiographic 
films taken in May 1987 in conjunction with the examination 
did not corroborate the finding.  Rather, these results 
showed no evidence of pes planus in either foot.  Moreover, 
service medical records did not reflect complaints of or 
treatment for this condition during service.  In considering 
the right wrist condition, the Board noted that complaints of 
right hand numbness in service had resolved, and that the 
medical evidence did not demonstrate an etiological 
relationship between her current, variously diagnosed post-
service right wrist condition and the right hand numbness or 
any other incident in service.  

Hence, the Board determined that service connection for a 
right wrist condition and flat feet could not be granted.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

Similarly, as the September 1988 Board decision is final, the 
veteran's claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100, 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in October 1993.

In the instant case, the Board finds that evidence submitted 
since the March 1985 rating decision and September 1988 Board 
decision provides a sufficient basis to reopen the previously 
denied claims.

In reference to the request to reopen the previously denied 
claim of service connection for a nervous condition, of 
significance are opinions provided by the veteran's treating 
VA physician, Joseph I. Constans, Ph.D., Staff Psychologist, 
dated in May and October 2003.  In pertinent part, he states 

From May 2003 statement:
[The veteran] has been followed in the 
Women's Stress Disorder Program at the [] 
VA since 1992, and I have served as her 
primary therapist for the past 5 years.  
[The veteran's] psychiatric diagnoses 
include PTSD and Major Depressive 
Disorder, and in my opinion, these 
emotional disorders are directly related 
to traumatic events she experienced while 
on active duty service.

... During the course of her first 
marriage, she was subjected to repeated 
incidents of physical and sexual abuse.  
These incidents occurred while on active 
duty service.  [The veteran] also served 
in Vietnam during the Vietnam War and was 
exposed to a Buddhist monk engaging in an 
act of self-immolation.  Later in her 
active duty service, she was repeatedly 
sexually harassed by her supervisor and 
on one occasion was sexually assaulted in 
1983.

From October 2003 statement:
I have recently reviewed [the veteran's] 
personal copies of her military medical 
records.  A review of the records clearly 
shows that [the veteran] was diagnosed by 
military physicians with anxiety and 
depression diagnoses beginning in 1965.  
Anxiety and depression diagnoses were 
again recorded by military physicians in 
1973, 1976, and 1977.  While in the 
military, she was treated with anxiolytic 
and antidepressant medications including 
Librium, Triavil, and Sinequan.

Also supporting [the veteran's] 
statements of military onset of 
depression and anxiety problems is a 
review of her copies of the "Report of 
Medical History."  This assessment of 
medical and psychological problems that 
occurred approximately every 3 years in 
the service shows that she experienced no 
problems with depression, anxiety, or 
insomnia during her initial enlistment, 
but did report such problems during each 
subsequent assessment.

In sum, I believe her medical records 
strongly supports her statement that 
onset of PTSD and depression occurred 
during active duty service.

These statements not only reflect that the veteran is now 
diagnosed with major depression, in addition to PTSD, but 
also fix the onset of these conditions during her active 
service, citing inservice treatment records showing diagnoses 
of and treatment for anxiety and depression beginning in 
1965.

Concurring in this diagnosis is a VA examination report dated 
in March 2002, in which the veteran is diagnosed with major 
depression.

Finally, the veteran testified as to her specific stressors 
and treatment before the undersigned Veterans Law Judge in 
November 2004.  The Board finds her testimony to be very 
credible.

Neither the medical evidence-Dr. Constans' statements and 
the March 2002 VA examination report-nor the veteran's 
testimony were in the record at the time of the March 1985 
rating decision.  This evidence reflects that the veteran 
continues to manifest and be treated for symptoms of a 
nervous condition-including depression and anxiety, that has 
been found to have its onset during active service, and to be 
the result of experiences she went through during active 
service.  As such, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.

Concerning the claim to reopen the previously denied claims 
for a right wrist condition and flat feet, a statement 
proffered by Raoul P. Rodriquez, M.D., Professor, Orthopedic 
Surgery, dated in August 1993, show continuing treatment for 
a right upper extremity problems, including mild carpal 
tunnel syndrome and bilateral radiculopathy at C8-T1, as well 
as for bilateral foot problems.  A statement proffered by 
William H. Dabdoub, D.P.M., FACFS, Diplomate, American Board 
of Podiatric Surgery, dated in March 1995 further documents 
treatment, including surgery, for bilateral foot problems 
diagnosed as hallux abducto valgus and hammertoe of both feet 
and neuroma, third interspace of both feet.  

In addition, of significance are the reports of VA 
examinations conducted in March 2002.  The report of VA 
examination for neurology reflects findings of full strength 
and equal reflexes, but a tremor of outstretched hands and 
radiculopathy.  The report of VA examination for feet shows 
diagnoses of dorsal bunion on the right, loss of range of 
motion of the first metaphalangeal joint, and fiber 
collagenous correlation of the calcaneal, navicular with mild 
degenerative joint disease of the left subtalar joint mostly 
likely related to old, inservice injury.  

The VA examination reports and private medical evidence 
reflect that the veteran continues to seek and receive 
treatment for her claimed right wrist and bilateral foot 
conditions, and that she is now diagnosed with a tremor in 
her upper extremity, radiculopathy, and a bilateral foot 
condition that has been etiologically related to injury 
sustained during her active service.

Finally, the veteran testified as to her ongoing treatment 
for these conditions and her current symptomatology before 
the undersigned Veterans Law Judge in November 2004.

Neither the medical evidence nor her testimony was in the 
record at the time of the Board's September 1988 decision.  
This evidence reflects that the veteran continues to manifest 
and be treated for right wrist and bilateral foot 
disabilities.  In the case of the bilateral foot disability, 
the March 2002 VA examiner found the condition to be the 
result of an injury sustained during active service.  As 
such, this evidence is significant enough that it must be 
considered in order to fairly decide the merits of these 
claims.

Thus, the Board finds that evidence submitted since the March 
1985 rating decision and September 1988 Board decision 
provides a basis to reopen these claims.  Accordingly, the 
claims are reopened and the issues for adjudication now 
before the Board is entitlement to service connection for a 
psychiatric disorder to include depression and anxiety; for a 
right wrist condition to include CTS; and for a bilateral 
foot disability.  

The issues of entitlement to service connection for a 
psychiatric disorder to include depression and anxiety, and 
for bilateral foot disability will be discussed further, 
below.  The issue of entitlement to service connection for a 
right wrist disability, however, is remanded to the agency of 
original jurisdiction for additional development, and will be 
the subject of a later decision.

III.  Service Connection

As noted above, the VCAA was enacted during the pendency of 
the veteran's claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

The Board is granting the veteran's claims seeking 
entitlement to service connection for a psychiatric 
disability to include depression and anxiety; a bilateral 
foot disability; and PTSD.  As previously indicated, the 
veteran submitted additional evidence in November 2004 at her 
hearing before the undersigned Veterans Law Judge.  She did 
not submit a waiver of review by the agency of original 
jurisdiction, as required by 38 C.F.R. § 20.1304.  However, 
as the Board is granting the veteran's claims, the Board 
finds no prejudice to the veteran in considering this 
evidence.  Hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

Psychiatric Disorder to include Depression and Anxiety

In the present case, and as discussed above, in detail, the 
veteran's treating physician, Dr. Constans, has diagnosed her 
with major depression.  The March 2002 VA examination concurs 
in this diagnosis.  Dr. Constans also opined that the 
veteran's psychiatric disability had its onset during her 
active service.  Specifically, he stated in October 2003, 
after review of her service medical records, that she was 
diagnosed with anxiety and depression beginning in 1965.  
These diagnoses were again made in 1973, 1976, and 1977.  She 
was treated throughout her active service with prescribed 
anxiolytic and antidepressant medications including Librium, 
Triavil, and Sinequan.  

The examiner diagnosed PTSD, chronic, delayed and dysthymia, 
and noted findings of depression and anxiety.

Service medical records do, in fact, show complaints of and 
treatment for anxiety, nervousness, and depression from 1965 
through 1979 with prescription of medication including 
Librium in 1975, and treatment referred to the mental hygiene 
clinic.  Reports of medical history and examination at 
entrance into active service show no complaints or findings 
of nervous trouble, difficulty sleeping, nightmares, or 
depression and worry, in September 1964.  However, reports of 
medical history and examination throughout her active service 
show complaints of nervous trouble and difficulty sleeping 
beginning in 1967 with treatment noted for somatization.  
Additional complaints of depression appear in August 1970 
with a notation of dizzy spells secondary to nervousness.  In 
June 1978, the examiner noted complaints of depression and 
excessive worry, referred to nerves and job related problems, 
and the veteran was seeking treatment.  Her report of medical 
history at retirement in June 1984, the veteran complained of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.  The examiner noted post surgical depression 
with difficulty sleeping.  

The service medical evidence thus corroborates Dr. Constans' 
review of the service medical records provided to him by the 
veteran.  Dr. Constans, moreover, is the veteran's treating 
physician, and is familiar with her history of treatment with 
VA from 1992.  Thus, the Board finds the physician's May 2003 
and October 2003 opinions to be highly probative.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests a psychiatric 
disorder, to include depression and anxiety, that had its 
onset during her active service.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests a 
psychiatric disorder-major depression and anxiety-that had 
its onset during her active service.  The Board therefore 
concludes that service connection for a psychiatric disorder 
to include depression and anxiety is appropriate.

Bilateral Foot Disability

Service medical records reflect complaints of pain at the 
plantar aspect of the veteran's left foot in 1977, with an 
impression of metatarsalgia in the left foot, and of 
bilateral foot swelling in 1982.  Her report of medical 
history, dated in June 1984, further shows that she 
complained of foot trouble.  No diagnoses, abnormalities, or 
other findings were noted.

Post-service private and VA medical records show continuing 
complaints of and treatment for bilateral foot problems.  In 
July 1987, the report of VA examination shows a history of a 
bicycle fall in 1982, in which she dislocated her left 
patella, and of foot pain, for which flat shoes were 
recommended.  The examiner diagnosed bilateral pes planus, 
even though the result of X-rays taken in conjunction with 
the examination, in May 1987, did not reflect clinical 
findings of pes planus.  Rather, these results show findings 
of minimal narrowing of the 1st metaphalengeal joint of each 
foot and a bone island in the distal shaft of the left 5th 
metatarsal.

The August 1993 statement from Dr. Rodriguez reflects that 
she presented with a history of foot pain dating from active 
service.  On examination, she was found to exhibit a neuroma 
on the left foot, and a benign fibrocortical defect on the 
5th metatarsal bone, where increased density was visible.  
The Board observes that these findings correspond with those 
evidenced in 1987.  

The March 1995 statement from Dr. Dabdoub documents diagnoses 
of hallux abducto valgus and hammertoe, as well as neuroma, 
third interspace of both feet, with surgical treatment of the 
left foot including bunionectomy with osteotomy and 
arthroplasty of the second and fifth toes, with excision of 
the neuroma.  The right foot had not then been treated 
surgically.

The veteran underwent VA examination of her feet in March 
2002, at which time she was diagnosed with various 
disabilities of the feet, including dorsal bunion on the 
right, loss of range of motion of the first metaphalangeal 
joint, bilaterally, and fiber collagenous correlation of the 
calcaneal, navicular with mild degenerative joint disease of 
the left subtalar joint, mostly likely related to old, 
inservice injury.

The Board notes that the VA examiner in March 2002 did not 
state specifically that the claims file had been reviewed in 
conjunction with the examination.  The examiner opined that 
the veteran's bilateral foot manifestations were most likely 
the result of inservice foot injury.  However, the Board does 
not find the lack of review of the claims file to be fatal in 
this case.  This is so for the following reasons.

The veteran testified before the undersigned Veterans Law 
Judge that she was not diagnosed with bilateral pes planus 
until after she had been discharged from active service.  
And, while she complained of pain in service and during her 
retirement discharge, she was merely advised to wear 
orthopedic shoes.

First, the veteran's argument that she sought treatment for 
her feet during service is corroborated by the service 
medical records.

Second, as above noted, VA and private medical records 
document findings and treatment of foot complaints, with 
clinical manifestations in 1992 mirroring those found in 
1987-shortly after the veteran's discharge from active 
service-and continuing treatment in 1995.

The veteran is competent as a layperson to report that on 
which she has personal knowledge-that is, she is competent 
to describe the symptoms of her bilateral foot disability.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the 
veteran's testimony and statements are corroborated by the 
medical evidence of record, the Board finds it may accept her 
statements as establishing continuity of her bilateral foot 
symptoms from active service to the present.

Given the continuity of her symptomatology and the findings 
evidenced in VA and private medical records, the Board finds 
that the March 2002 opinion is consistent and thus probative.

Accordingly, after review of the evidence of record, the 
Board finds that the veteran manifests a bilateral foot 
disability that is the result of her active service.  The 
Board therefore concludes that service connection for a 
bilateral foot disability is appropriate.  See 38 C.F.R. 
§ 3.102.

PTSD

In the present case, PTSD was diagnosed by the veteran's 
treating psychiatrist, Dr. Constans, in May 2003 and October 
2003 statements, quoted at length, above.  Dr. Constans 
stated he had at that time treated the veteran personally for 
five years, but noted that the veteran had been followed at 
the Women's Stress Disorder Program at VA since 1992.

In the veteran's original claim for PTSD, she indicates that 
she attended stress management with a health care provider 
contracted by VA.  After a few sessions, the counselor 
diagnosed her nervousness as PTSD and recommended referral to 
a specialist.  Thereafter, the veteran indicated, she sought 
counseling at the VA PTSD clinic.  She then noted that she 
was scheduled for clinical testing.  VA treatment records 
currently present in the claims file show diagnoses of PTSD 
beginning in 1998; however, treatment of for psychiatric 
symptoms as early as 1992 is corroborated by Dr. Constans' 
statement.

Shortly after this, the veteran's claims file was lost.  The 
veteran indicated that she had undergone several VA 
examinations to determine the nature of her psychiatric 
disorder, but these examination reports are not of record.  
The only VA examination report of records is dated in March 
2002.  At this time, the veteran was diagnosed with PTSD and 
major depression.  The examiner did not indicate that the 
veteran's claims file had been reviewed.  

The report shows that the veteran reported abusive treatment 
at the hands of her husbands during active service as 
stressful experiences.  Her first husband, who date raped her 
prior to their marriage, was described as physically, 
sexually, and emotionally abusive in the seven years they 
were married.  The examiner noted that the most traumatic 
episodes appeared to be when, under the influence of drugs 
and alcohol, he would hold a gun to her head and threaten to 
kill her, then himself.  She divorced him and subsequently 
married a man who she described as cruel, unfaithful, and 
intimidating.  He had three children, however, to whom she 
was devoted.  They separated after her discharge from active 
service, and later divorced.  During her active service, she 
was deployed to Vietnam and Korea.  In these locations she 
described rather open shower facilities, where she had little 
privacy.  In Vietnam, also, she witnessed a monk burning 
himself to death in protest.  

The veteran complained of frequent nightmares in which she 
was pursued by an unknown man who was trying to harm her, 
sleep disturbances, fatigue, isolating herself from others, 
avoidance, pathological vigilance, anxiety, depressed mood, 
frequent thoughts of death, and guilt.

The examiner observed the veteran to present as oriented 
times four, and to exhibit friendly and appropriate social 
interaction.  Her affect was generally subdued and sad, and 
she became tearful when discussing the abuse of her husbands.  
Her thought processes were clear and logical.  Rate of speech 
was somewhat slow, but content, volume, and prosody were 
normal.  Memory was grossly intact.  After clinical testing, 
the examiner diagnosed PTSD and major depression as a result 
of the repeated physical, emotional, and sexual abuse the 
veteran experienced at the hands of her two ex-husbands.  

The statements of Dr. Constans do not exclude the abusiveness 
of the veteran's ex-husbands as stressors, but also include 
the environment of sexual harassment in which the veteran 
worked in the later part of her active service, as well as an 
incident of sexual assault.  The veteran has also submitted 
statements concerning these events.  In her testimony in 
November 2004, she testified that she had a miscarriage due 
to her husband's abuse.  She stated that while in Vietnam and 
Korea she was extremely isolated as a woman.  In Vietnam, in 
particular, she was the only female.  There were no barracks 
available for female soldiers, and she had to live in the 
village.  Bathing facilities were not private, and she had to 
bathe outdoors.  No transportation was available to get to 
work, and she had to take private conveyance.  She found 
herself constantly having to show identification because she 
appeared Cambodian.  She also testified about seeing a monk 
burning himself in protest.  The image had a profound impact 
on her.

Dr. Constans, diagnosed PTSD and major depression.  He also 
indicated that she manifested anxiety and depression during 
active service.  He opined that her psychiatric disorder had 
its onset during her active service, and was then manifested 
as anxiety and depression which required treatment including 
prescribed anxiolytic and antidepressant medications, such as 
Librium, Triavil, and Sinequan.

In sum, I believe her medical records 
strongly supports her statement that 
onset of PTSD and depression occurred 
during active duty service.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests PTSD that is the 
result of stressful events she experienced during her active 
service.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that she suffers from PTSD as a result of 
abuse from her two husbands, the environment of sexual 
harassment, sexual assault, general isolation and being 
watched in Vietnam and Korea, and exposure to the death of 
the monk in Vietnam.  

The Board notes that the RO has not developed this case as 
one involving personal assault.  See Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Moreover, the veteran's claims file 
has been misplaced several times in the course of this 
appeal.  She has had to tell her story many times, much to 
her distress.  Therefore, it is difficult to verify the 
specific stressors of abuse by her ex-husbands.  However, the 
Board notes that her service medical records are replete with 
entries concerning vaginal infection, bacterial infections, 
pain, and the need for a hysterectomy.  While these records 
in and of themselves do not prove abuse, they are consistent 
with her testimony, and the observations of her VA examining 
physician in March 2002.

In addition, despite the veteran's service in Vietnam during 
war, and the evidence of the awards she is entitled, the 
Board notes that the RO has not considered the veteran's 
claim under Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

Yet, the Board finds it is not necessary to remand further to 
attempt to verify the veteran's allegations of spousal abuse, 
or to find that the veteran served in combat, to grant her 
claim for PTSD.

As noted above, the Board finds that it may grant the 
veteran's claim based on the other evidence already of 
record.  Hence any failures to properly develop the claim is 
not, in this case, prejudicial to the veteran and, in the 
circumstances of this case, further development would serve 
no useful purpose.  See Bernard, supra.  See also See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

As described above, the May 2003 and October 2003 statements 
proffered by the veteran's treating VA psychiatrist, Dr. 
Constans reflect a diagnosis of PTSD that the physician found 
was etiologically related to stressful experiences the 
veteran incurred during her active service.  Of particular 
note are the environment of harassment she endured at work, 
and the incident of sexual assault.  

Available service personnel records reflect that the veteran 
worked in personnel, administration, and recruiting 
throughout her career.  Her record is replete with 
commendatory letters and documentation of exemplary 
performance.  She attained the rank of Master Sergeant, or 
E8.  She was named Recruiter of the Year in 1977 and was 
appointed to the U.S. Army Recruiting Commander's Recruiting 
Advisory Council in the same year.  The appointment was based 
on the Qualitative Incentive Performance System-presumably 
requiring not only a high number of recruits but also a high 
measure of quality and excellence in their packages.  She was 
commended in 1976, and also again in 1977 and 1978.  An 
evaluation signed in December 1983 shows that she was 
recommended for promotion ahead of others and recommended for 
transfer to recruiting brigade operations staff.

However, while these records demonstrate that the veteran was 
an exemplary employee and supervisor who received many 
commendations and high performance reviews for her work, she 
filed a sexual harassment suit against her command in 1983, 
and of sexual assault in January 1984.  In this timeframe, 
she was also reassigned even though she was close to 
retirement, recovering from surgery, and grappling with 
issues involving her stepchildren-one of whom required 
psychiatric treatment following the death of his mother.  Her 
orders to transfer were eventually rescinded, but not without 
a great deal of effort on the veteran's part to appeal them.

Of particular note is the detailed complaint filed in January 
1983.  In brief, she documented being denied positions 
commensurate with her experience, rank, and although such 
positions were available, due to the fact she was female.  
The position went to a male who did not have the required 
training.  She averred in her complaint that part of the 
problem seemed to be that she enforced adherence to policy 
despite the commander's desire to bypass them.  She 
documented instances of apparent attempts to undercut or 
second-guess her authority as a supervisor, both in attempt 
to structure work flow among military members and trying to 
promote and award civilians.  Finally, she alleged that the 
commander held her to a different standard when deciding whom 
to transfer and whom to retain in the office.  Positions were 
open, yet he held her to a two year limit in term, honoring a 
male worker's request not to transfer due to financial 
hardship, but forcing her transfer despite family health 
hardship, her own recovery from surgery, and her impending 
retirement.

A May 1983 finding by the Commanding Officer, under 
letterhead of the Department of the Army, Headquarters, U.S. 
Army Southwest Region Recruiting Command, holds that the 
veteran's allegations that she was denied assignment as the 
senior guidance counselor by the former commander solely 
based upon her gender was substantiated.

Also of note is her signed, sworn complaints of sexual 
assault against an individual in her command who, she 
averred, ripped her blouse.  The statement is sworn and 
signed on January 31, 1984.  A subsequent inquiry found that 
the actions did not rise to the level of assault.  The 
Commanding Officer found, rather, that the individual's 
behavior toward the veteran although unprofessional and 
extremely immature, was predicated upon professional 
jealousy, unmotivated by gender.

In March 1984, review by the U.S. Army Recruiting Command 
Equal Opportunity Office found insufficient evidence to 
substantiate the veteran's allegations of differential 
treatment motivated by her gender, within the meaning of 
sexual harassment as then defined by the U.S. Army.  The 
finding addresses specifically the incident of physical 
altercation, but also alludes to the veteran's work 
environment.

Notwithstanding the eventual outcome of the veteran's 
complaints, the Board observes that these records, overall, 
demonstrate a work environment in which the veteran had great 
difficulty.  These records document with clarity the 
environment the veteran has described in her many statements 
and of which she testified before the undersigned Veterans 
Law Judge. 

In addition to the corroboration demonstrated by service 
personnel records, the veteran has also submitted the 
statement of a witness, an individual who was a civilian 
employee in the office at which the veteran was stationed at 
the time of the harassment and incident of sexual assault.  
The statement is as follows:

I [], am a Department of Defense 
employee.  I have been employed with the 
U.S. Army Recruiting Battalion since 1980 
to the present.  I worked as a military 
personnel clerk during this period.

[The veteran] was assaulted when a fellow 
male soldier at the Military Entrance 
Processing station during the summer of 
1984.  The soldier had ripped her blouse 
open.  Approximately twenty applicants 
were processing for enlistment into the 
Army during this incident.  This incident 
was humiliating for [the veteran].  Her 
head lowered and she was crying.  She was 
not given time to change blouses or 
allowed to leave work.  All civilians, 
armed forces personnel and applicants 
witnessed this event.  [The veteran] and 
the soldier were escorted to the 
battalion.

The battalion staff continued to harass 
her by assigning her to menial tasks not 
commensurate with her pay grade.  She was 
transferred to [] base as a quality 
management control clerk.  She was given 
orders on a Friday to report on Monday to 
Los Angeles, California.  She became a 
very depressed individual because she 
wanted to make provision for the care of 
her family during her absent (sic).  She 
expressed a desire to commit suicide.  I 
contacted her family to help her.  Her 
parents supported her during this crisis.  
She did not inform her husband of the 
assault and physical abuse she suffered 
during their marriage.

I contact her occasionally because of 
concern for her well being.  My intent is 
to help her focus and not loose sight of 
life.  My attempts to help overcome her 
isolation have failed.  I invite her to 
social functions, however she declines 
most of the time.  She still suffers form 
major depression and fear of her safety.

After review of the evidence the Board finds that service 
personnel records, the statement of the veteran's witness and 
service medical records more than adequately corroborate the 
veteran's testimony and statements concerning her sexual 
harassment and assault during active service, and hence 
adequately corroborate her averred stressors.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also 38 C.F.R. § 3.304(f) 
(2004).

These stressors are of the stressors that Dr. Constans 
identified as causing the veteran's symptoms of anxiety and 
depression during service, which is now diagnosed as PTSD and 
major depression.

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported she 
underwent throughout her active service.  The evidence of 
record corroborates these stressors.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors she experienced during active 
service.  The Board therefore concludes that service 
connection for PTSD is appropriate.


ORDER

The appeal concerning entitlement to a compensable evaluation 
for the service-connected residuals of left patellar 
dislocation is dismissed.

Service connection for a psychiatric disability to include 
nervousness, anxiety, and depression, is granted.

Service connection for a bilateral foot disability is 
granted.

Service connection for PTSD is granted.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right wrist 
disability is reopened.  To that extent only, the claim is 
granted.

REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a right wrist disability.  

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the record shows the veteran sustained a post-service injury 
to her right arm and wrist in November 1985.

The Board thus finds it would be helpful to proffer the 
veteran a current examination to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent and etiology of her claimed right wrist 
disability, in totality.  See 38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for a right wrist 
disability.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations; (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for a right 
wrist disability; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  

2.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated the her 
for her right wrist disability 
immediately following her discharge from 
active service in 1984 to the present.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records from Tulane University Medical 
Center in New Orleans, Louisiana, and by 
Dr. Rodriguez, in New Orleans, Louisiana.  
In addition, the RO should request any 
and all treatment records for treatment 
accorded her for her right wrist 
disability at VA Medical Center (VAMCs) 
in New Orleans, Louisiana, and any other 
VAMC the veteran may identify, from the 
veteran's discharge in 1984 to the 
present-that are not already of record.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examination(s), by an appropriate 
specialist to determine the nature, 
extent, and etiology of her claimed right 
wrist disability.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
her right wrist disability, to 
include CTS.
?	Describe any current symptoms and 
manifestations attributed to her 
claimed right wrist disability, to 
include CTS.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right wrist 
manifestations.
?	Provide an opinion as to the date of 
onset and etiology for any right 
wrist disability, to include CTS.  
In particular, the examiners are 
requested to provide an opinion as 
to whether it is as likely as not 
that any diagnosed right wrist 
disability, to include CTS, is the 
result of her active service?

In making this opinion, the examiner 
is requested to comment specifically 
on the veteran's post-service, 
November 1985, accident in which she 
injured her right wrist and arm.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a right wrist disability, 
to include CTS.  If the decision remains 
in any way adverse to the veteran, she 
and her representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is her responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


